Case 0:20-cv-60570-RKA Document 13 Entered on FLSD Docket 07/01/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 20-60570-civ-Altman/Hunt

  JOSEPH JOHN CORA,

                   Plaintiff,
  v.

  KOKE REMODELING, LLC D/B/A
  EXOTIC LIVE EDGE SLABS,
  RICHARD J. KOKE,

              Defendants.
  ___________________________________________________/

                     MOTION FOR APPROVAL OF PARTIES’ SETTLEMENT
                           AND DISMISSAL WITH PREJUDICE

            Plaintiff, JOSEPH JOHN CORA, by and through the undersigned counsel, hereby file this

  motion seeking the Court’s approval of the parties’ settlement and dismissal of Plaintiff’s claims

  with prejudice conditioned upon the Court’s reservation of jurisdiction to enforce the terms of the

  settlement.1 In support, Plaintiff states the following:

  1.        On June 8, 2020, the Court held a status conference where the parties agreed to a settlement.

  2.        The terms of the settlement are that Defendants agree to pay Plaintiff $700.00 and

  additionally agree to pay Plaintiff’s counsel’s attorney’s fees and costs as determined by Magistrate

  Judge Hunt.

  3.        On June 9, 2020, the Court entered its Order [ECF No. 8] directing the parties to:

                   file a Joint Notice of Settlement (or Non-Settlement), which shall
                   indicate whether this case has settled. If the parties need additional
                   time to resolve questions of attorneys’ fees and costs—or if they
                   wish to litigate fees and costs before the Magistrate Judge—they
                   must make that request in their Notice.



  1
       See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1280 (11th Cir. 2012).
Case 0:20-cv-60570-RKA Document 13 Entered on FLSD Docket 07/01/2020 Page 2 of 4



  4.        Pursuant to ECF No. 8, the undersigned conferred with Defendants regarding settlement.

  Defendants reconfirmed their desire to settle the case for $700 plus attorney’s fees and costs as

  determined by Magistrate Judge Hunt. Accordingly, the undersigned complied with ECF No. 8 by

  filing Notice of Settlement [ECF No. 9].

  5.        On June 10, 2020, the Court entered its Order [ECF No. 12] closing the case and referring

  to Magistrate Judge Hunt “disposition of any remaining issues relating to attorneys’ fees and

  costs.”

  6.        Today, the undersigned contacted Defendant Richard J. Koke and conferred with him on

  this motion. The undersigned advised Mr. Koke that he would be filing this motion seeking the

  Court’s approval of the parties’ settlement wherein Defendants agree to pay Plaintiff $700 and

  additionally agree to pay Plaintiff’s fees and costs as determined by Magistrate Judge Hunt. Mr.

  Koke confirmed that he did not oppose this motion. The undersigned further advised that he would

  confer in good faith again with Mr. Koke regarding Plaintiff’s fees and costs after the Court

  approves this settlement and, if the parties are unable to resolve Plaintiff’s fees and costs, the

  undersigned would then file an appropriate motion with Magistrate Judge Hunt to determine fees

  and costs. Mr. Koke advised that he understood and agreed.

  7.        The undersigned now moves for the Court’s approval of this settlement.

  8.        In the Eleventh Circuit, a compromise of an FLSA claim must either be supervised by the

  Secretary of Labor or must be approved by the District Court. See Lynn’s Food Stores, Inc. v. U.S.

  Department of Labor, 679 F.2d at 1350 (11th Cir. 1982). To approve the settlement, the court

  should determine that the compromise is a fair and reasonable resolution of a bona fide dispute

  over FLSA provisions. Id. at 1354. If the settlement terms meet the aforementioned criteria, the
Case 0:20-cv-60570-RKA Document 13 Entered on FLSD Docket 07/01/2020 Page 3 of 4



  Court should approve the settlement in order to promote the policy of encouraging settlement of

  litigation. Id.; see also Sneed v. Sneed’s Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).

         WHEREFORE, the parties respectfully requests that the Court enter an Order: (1)

  approving the terms of this settlement as a fair and reasonable compromise of disputed claims, and

  (2) dismissing this action with prejudice conditioned upon the Court retaining jurisdiction to

  enforce the terms of this settlement.

     Submitted on this Wednesday, July 1, 2020.
                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
Case 0:20-cv-60570-RKA Document 13 Entered on FLSD Docket 07/01/2020 Page 4 of 4




                                CERTIFICATE OF CONFERRAL

         I HEREBY CERTIFY that the undersigned conferred with Defendants regarding the

  relief sought herein and Defendants are in agreement and do not oppose this motion.

                                                /s/ Elliot A. Kozolchyk
                                                Elliot Kozolchyk, Esq.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on July 1, 2020 with the Clerk of Court using CM/ECF along with having served all counsel of
  record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.

                                                /s/ Elliot A. Kozolchyk
                                                Elliot Kozolchyk, Esq.

                                           SERVICE LIST

  Via Email:
  Richard Koke
  2206 Mears Parkway
  Margate, FL 33063
  Tel: (954) 629-1587
  Email: richkoke711@gmail.com
